AWARD AGREEMENT AWARD AGREEMENT (Agreement) made as of the date shown below by and between Innophos Holdings, Inc ., a Delaware corporation (the Company), and the individual named on the signature page hereof (the Participant). Introductory Statement This Agreement evidences the terms and conditions under which (i) options to purchase (referred to individually as an Option and collectively as the Options) shares of the Companys Common Stock, par value $0.001 per share (Common Stock) are being granted and/or (ii) shares of Common Stock are being awarded (referred to individually as an Award and collectively as Awards) on a conditional or contingent basis, in each case pursuant to the Companys benefit plan or plans identified herein (collectively, the Plan). Shares of Common Stock issued upon exercise of Options under this Agreement are referred to as Option Shares. Shares of Common Stock issued pursuant to Awards made under this Agreement are referred to as Restricted Shares or Performance Shares, as the case may be. Collectively, Option Shares, Restricted Shares and Performance Shares are sometimes referred to as Shares. Capitalized terms used in this Agreement without definition herein are intended to have the meanings given to those terms in the applicable Plan. Agreements: 1. Granting and Exercise of Options a. Option Grants . The Company grants to the Participant Options to purchase the total number of shares of Common Stock at the per share Option Price as set forth on Schedule A attached to this Agreement and made a part hereof. The Option Price is subject to adjustment as provided in Section 4 in connection with changes in the Companys capitalization or otherwise as provided in the Plan. Options are granted subject to all provisions of the Plan, except as provided otherwise in this Agreement (but only to the extent the terms of this Agreement are permitted to vary from the Plan.) Unless indicated otherwise on Schedule A, the Options are intended to be Incentive Stock Options to the maximum extent permitted under the Code, and it is the parties intention that any ambiguities in construction be interpreted to effectuate that intent. To the extent that the Options do not qualify as Incentive Stock Options, the validity of the Options shall be unaffected, and instead they shall constitute Non-qualified Stock Options. b. Exercisability/Vesting. On each date set forth on Schedule A, the Options shall vest or become exercisable with respect to the number or percentage of Option Shares originally granted hereunder, if the Participant is has been employed by, or served in the designated position with, the Company or any of its Subsidiaries from the date of this Agreement continuously (excepting agreed upon leaves of absence and short-term disabilities not constituting a break in service) through such date, all as specified in particular on Schedule A. c. Acceleration and Early Termination on Change in Control. Notwithstanding any schedule established pursuant to subsection b., if the Participant has been in service continuously (as provided in that subsection) with the Company or a Subsidiary from the date of this Agreement until the occurrence of a Change in Control (or if the Participants service is terminated by the Company or a Subsidiary other than for Cause or by the Participant for Good Reason [with the term Good Reason having the meaning as provided in any written employment arrangements of the Participant with the Company or any of its Subsidiaries] during the 90 day period ending on any Change in Control), all Options that have not yet become exercisable or vested at the date of the first to occur of any Change in Control event will become exercisable and vest simultaneously with that event. The Company will use its best efforts to notify the Participant as promptly as practicable of any Change in Control event of which it obtains knowledge, and notwithstanding any other provision of this Agreement, the calculation of periods related to any Change in Control shall be determined from the later to occur of (i) the date of the Company notice to the Participant of any such event or (ii) the date of the consummation of the event itself. Any Options that have not been exercised by the end of the Change in Control period as specified in Schedule A will terminate at that time, unless otherwise determined by the Board. d. Expiration and Termination. The Options will expire on the earliest to occur of (i) the date or dates established in Schedule A, (ii) the final date under, or computed in accordance with the Plan, by which all Options must expire, (iii) the date (or dates if more than one is provided) that equal the number of days following termination of the Participants employment or other affiliation with the Company and its Subsidiaries as specified for post-termination exercise in Schedule A, or (iv) the date calculated for the end of the Change in Control period in Schedule A. In any conflict among dates calculated pursuant to clause (i), (iii) or (iv) of this subsection d., the result yielding the latest date for the Participant shall control; provided , that the date determined under clause (ii) of this paragraph will control all other dates as the date by which all Options must expire. e. Rules and Procedures for Exercise. Any exercise of an Option must comply with the terms and conditions respecting exercise set forth in the Plan, this Agreement and any forms and other documents established by the Committee for use in exercising Options. 2. Granting and Settlement of Performance Share Awards a. Award of Performance Shares. The Company awards to the Participant the number of Target Performance Shares for the Performance Cycle set forth on Schedule B attached to this Agreement and made a part hereof.
